             Case 2:21-cv-00110-BSM Document 1 Filed 08/19/21 Page 1 of 4
                                                                                                    FILED
                                                                                                U.S. DISTRICT COURT
                                                                                            EASTERN DISTRICT ARKANSAS

                           IN THE UNITED STATES DISTRICT COURT                                     AUG 192021
                               EASTERN DISTRICT OF ARKANSAS
                                     HELBN:A DIVISION
                                         ~                                                                        oe,c&.UK
LEE EDWARD BROWN


vs.                         CASE No.    lJ..:t\-f)I--\ \0-~M
CITY OF DERMOTT, COBY HEARD, INDIVIDUALLY,
AND ERIC EVANS, IN ms INDIVIDUALLY AND
OFFICIAL CAPA CITY AS CHIEF OF POLICE
FOR THE CITY OF DERMOTT                                                                DEFENDANTS

                                              COMPLAINT
        Comes the Plaintiff, LEE EDWARD BROWN, by and through counsel, SUTTER &

GILLHAM, P.L.L.C.; and, for his Complaint, he states:
                                                               This case assigned to District Judge       ffi,ill(r
                                                               and to Magistrate Judge_f{J_K....,_J]_B..-----

                                     PARTIES & JURISDICTION

        1.      Plaintiff is a former police officer who worked for the City of Dermott, a public entity,

organized and existing under the laws of the State of Arkansas. Eric Evans is being sued in his individual

and Official Capacity as the Chief of Police for the City of Dermott, for violation of Plaintiffs state and

federal constitutional rights. Coby Heard is being sued in his individual capacity. This is an action to

redress deprivation of Plaintiffs First Amendment rights guaranteed him under the First Amendment to the

United States Constitution and the right to remonstrate under Article II, Section 22, of the Arkansas

Constitution, as permitted by 42 USC 1983 and the Arkansas Civil Rights Act of 1993. Plaintiff also brings

a cause of action for violation of the Arkansas Whistleblower Protection Act.


        2.      Since the acts giving rise to this action arose in this Court's district, venue is proper under

28 USC 1391. This Court has personal and subject matter jurisdiction over the parties under 28 USC 1331,

as well as supplemental jurisdiction under 28 USC 1367. All actions have been taken under the color of

state law.

                               GENERAL ALLEGATIONS OF FACTS.

        3.      In 2017, Plaintiff and his brother each were employed as a police officer for the City of

Dermott.

        4.      At all times relevant, Plaintiff performed his job satisfactorily.
              Case 2:21-cv-00110-BSM Document 1 Filed 08/19/21 Page 2 of 4



        5.       While employed by the City of Dermott, Plaintiff, and his brother, witnessed multiple

incidents of excessive force.


        6.       In November of 2019, Plaintiff and his brother saw fellow officer Coby Heard using

excessive force and complained to the Mayor and the Chief.


        7.       Defendant Heard then made the hostile work environment by fabricating evidence to

support a criminal action against the Plaintiff and his brother to discredit their truthful allegations against

him.

        8.       When Plaintiff was placed on administrative leave after the baseless criminal charges were

filed, Chief Evans fired the Plaintiff, in April of 2021, without appropriate pre-termination or post-

termination notice, all in violation of Plaintiff's Garrity, Due Process, and First Amendment rights.


        9.       The termination was in retaliation for Plaintiffs reports of excessive force. Defendant had

treated other officers better, including Officer Coby Heard. In fact, Defendants allowed Officer Heard to

sexually harass other employees and threaten the Plaintiff.


        10.      Heard continued to threaten the Plaintiff or his brother after Plaintiffs brother was

terminated in order to smear the Plaintiff in the community.

                                                  COUNT!

        11.      Plaintiff realleges the foregoing against all Defendants as if fully set out herein.

        12.      By virtue of the facts alleged herein, Plaintiff had a clearly established right to express his

opposition to violation of a citizen's constitutional rights as a citizen and to testify in Court as a citizen.

Thus, Plaintiffs speech protesting the use of excessive force to the Chief, were protected under the First

Amendment of the United States Constitution, as well as Article II, Section 22, of the Arkansas

Constitution.


        13.      Defendants fired Plaintiff for opposing excessive force. Evans was a policymaker, and the

Mayor approved the decision to fire the Plaintiff and his brother. Thus, the decision to fire the Plaintiff

constitutes a policy and custom of firing employees who exercise their 1st Amendment Rights.
              Case 2:21-cv-00110-BSM Document 1 Filed 08/19/21 Page 3 of 4




        14.      As a direct and proximate cause of Defendants' acts and omissions alleged herein, Plaintiff

has suffered severe mental and emotional distress, lost wages, lost earnings, lost reputation, and incurred

other damages in an amount to be proven at trial.


        15.      Defendants' actions have been so egregious so as to warrant the imposition of punitive

damages against the Defendants in their individual capacity.

                                                  COUNT II

        16.      Plaintiff realleges the foregoing against the City as if fully set out herein.

        17.      By virtue of the facts alleged herein, Plaintiff was terminated in violation of the Arkansas

Whistleblower Protection Act and the ACRA by opposing sexual harassment and participating in a sexual

harassment investigation against Heard.


        18.      Plaintiff's protests were protected under the Arkansas Whistleblower Protection Act, as

well as his participation in the investigation to determine whether or not a violation of the law prohibiting

excessive force or sexual harassment existed.


        19.      Plaintiff had a good faith belief that Heard had violated the law by using excessive force

and committing a felony.


        20.      Accordingly, Defendants' actions in terminating Plaintiff were in violation of the Arkansas

Whistleblower Protection Act because he reported his concerns to an appropriate authority and participated
                    ' investigation.
in a sexual harassment


        21.      As a direct and proximate cause of Defendants' acts and omissions alleged herein, Plaintiff

has suffered severe mental and emotional distress, lost wages, lost earning capacity, and incurred other

damages in an amount to be proven at trial.

                                                 COUNT III

        22.      Plaintiff realleges the foregoing against Defendant Heard as if fully set out herein.

        23.      Heard has defamed the Plaintiff by accusing him of a crime to the community and his

employers including the City, causing him to lose wages and reputation,
              Case 2:21-cv-00110-BSM Document 1 Filed 08/19/21 Page 4 of 4




        24.      Defendant's claimed Plaintiff stole money or other property, but he did not.


        25.      Defendant's actions deserve punitive damages.

                                               JURY DEMAND

        26.      Plaintiff requests a trial by jury.

        WHEREFORE, Plaintiff prays for appropriate compensatory and punitive damages, for front pay

or, reinstatement, for reasonable attorneys' fees, for cost, for a trial by jury and for all other proper relief.


                                                       Respectfully submitted,

                                                       Luther Oneal Sutter, Esq., ARBN 95031
                                                       Lucien R. Gillham, Esq., ARBN 99199
                                                       Attorneys for Plaintiff
                                                       SUTTER & GILLHAM, PLLC
                                                       310 W. Conway Street
                                                       Benton, AR 72015
                                                       501/315-1910 - Office
                                                       501/315-1916 - Facsimile
                                                       Luther.sutterlaw@gmail.com
                                                       Lucie . ·             ii.com
